MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    FILED
court except for the purpose of establishing
                                                                        Dec 30 2019, 11:00 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                            CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Stacy R. Uliana                                         Curtis T. Hill, Jr.
Bargersville, Indiana                                   Attorney General of Indiana

                                                        Angela N. Sanchez
                                                        Assistant Section Chief
                                                        Criminal Appeals
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Tylarr Tagliaferri,                                     December 30, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1876
        v.                                              Appeal from the Steuben Superior
                                                        Court
State of Indiana,                                       The Honorable William C. Fee,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        76D01-1607-F1-489



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-CR-1876| December 30, 2019                 Page 1 of 5
                                          Case Summary
[1]   In July of 2019, the trial court sentenced Tylarr Tagliaferri to thirty years of

      incarceration after he pled guilty to three counts of Level 3 felony child

      molesting. Tagliaferri contends that his sentence is inappropriate and that the

      trial court erred in failing to find Tagliaferri’s own victimization of molestation

      as a child to be a mitigating factor. We affirm.



                            Facts and Procedural History
[2]   On Thursday nights near the end of 2015, Tagliaferri would babysit his then-

      fiancée’s nephews, J.F. (ten years old), B.F. (eight years old), and K.F. (six

      years old), while his fiancée was at work. Following Christmas of 2015,

      Tagliaferri began forcing the boys to perform oral sex on him. In the garage,

      Tagliaferri would pull down his pants, make J.F. sit on a bucket and perform

      oral sex on him until Tagliaferri ejaculated in J.F.’s mouth. J.F. stated that this

      occurred “all the time” with the last incident occurring the Thursday night

      before the Indiana Department of Child Services (“DCS”) became involved.

      Appellant’s App. Vol. II p. 34. In the living room, Tagliaferri would pull down

      his pants and make B.F. perform oral sex on him until Tagliaferri ejaculated in

      B.F.’s mouth. B.F. stated that Tagliaferri told him to “swallow it,” and when

      B.F. refused Tagliaferri would say “Bad (name redacted).” Appellant’s App.

      Vol. II p. 36. B.F. noted that this occurred more than ten times, with the last

      incident being the Thursday evening before DCS became involved. Both J.F.

      and B.F. witnessed Tagliaferri force K.F. to perform oral sex on him as well.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1876| December 30, 2019   Page 2 of 5
      On July 14, 2016, law enforcement became involved after J.F. told his

      grandmother about the molestation.


[3]   On July 18, 2016, the State charged Tagliaferri with four counts of Level 1

      felony child molesting. On June 5, 2019, the State also charged Tagliaferri with

      three counts of Level 3 felony child molesting. On June 14, 2019, pursuant to

      the written plea agreement, Tagliaferri pled guilty to three counts of Level 3

      felony child molesting. In exchange, the State agreed to dismiss the four counts

      of Level 1 felony child molesting and to a fixed sentencing range between three

      and ten years for each of the Level 3 felonies. On July 12, 2019, the trial court

      accepted the plea agreement and sentenced Tagliaferri to ten years on each

      count, to be served consecutively, for an aggregate sentence of thirty years of

      incarceration.



                                Discussion and Decision
[4]   Tagliaferri contends that his thirty-year sentence is inappropriate. We may

      revise a sentence if, “after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” Ind. Appellate Rule 7(B). “Sentencing is

      principally a discretionary function in which the trial court’s judgment should

      receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind.

      2008) (internal citations omitted). The defendant bears the burden of proving

      that his sentence is inappropriate in the light of both the nature of his offense

      and his character. Gil v. State, 988 N.E.2d 1231, 1237 (Ind. Ct. App. 2013).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1876| December 30, 2019   Page 3 of 5
[5]   The nature of Tagliaferri’s offenses does not support a reduction in his sentence.

      Tagliaferri was convicted of three counts of Level 3 felony child molesting after

      he made his fiancées three nephews perform oral sex on him until he ejaculated

      in the boys’ mouths. Tagliaferri’s pattern of molestation occurred every

      Thursday night after Christmas of 2015 until July of 2016, with multiple

      molestations occurring on the same night. Moreover, Tagliaferri violated his

      position of trust as the boys’ babysitter.


[6]   Tagliaferri’s character also does not support a reduction in his sentence.

      Tagliaferri has prior convictions for minor in possession of alcohol and battery.

      Most notable, the victim in the battery case was J.F., who was also molested in

      this case. Not only was Tagliaferri on probation when he molested the boys, but

      he also violated a no-contact order put in place to protect J.F. from him. This

      clearly demonstrates Tagliaferri’s distain for authority and his unwillingness to

      conform his actions to societal norms. Tagliaferri has failed to establish that his

      sentence is inappropriate.


[7]   Tagliaferri also contends that the trial court erred by failing to identify as a

      mitigating factor that Tagliaferri himself was a victim of child molesting. “An

      allegation that the trial court failed to identify or find a mitigating factor

      requires the defendant to establish that the mitigating evidence is both

      significant and clearly supported by the record.” Carter v. State, 711 N.E.2d 835,

      838 (Ind. 1999). While there was evidence of Tagliaferri being molested in the

      presentence investigation and presented by his counsel at sentencing, the trial

      court was not required to find it to be a significant mitigating factor and did not.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1876| December 30, 2019   Page 4 of 5
      This is evident by the fact that the trial court found multiple other mitigating

      factors during sentencing. Moreover, the trial court concluded that the

      aggravating factors overwhelmingly outweighed the mitigating factors. We

      conclude that Tagliaferri’s own molestation was not a significant mitigating

      factor nor if identified as one would it have overcome the overwhelming

      aggravating factors.


[8]   The judgement of the trial court is affirmed.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1876| December 30, 2019   Page 5 of 5